Beck, J.
A vendor of land brought suit against the vendee, to recover the balance of the purchase-money represented by certain promissory notes. The vendee answered that there was a deficiency in the quantity of the land, and pleaded that there should be an apportionment of the purchase-price. The vendee died, and his administrator was made a party to the suit. An amendment to the petition was allowed, to the effect that the land was improperly described in the bond for title, by mutual mistake of-the parties; and it was prayed that the same be so reformed as to speak the real contract of the parties. The court submitted the issues by questions. No complaint is made as to the submission of the issues for a special verdict, or that the questions propounded were not comprehensive of all the issues involved in the case. A verdict was rendered to the effect that there was a mutual mistake of the parties in describing the land actually sold, and giving a recovery to the plaintiffs for principal, interest, and attorney’s fees. A motion for a new trial was overruled.. The motion complains of the admission and exclusion of evidence, of the refusal of certain requests to charge, and of certain alleged errors contained.in the charge. Held:
1. There is no merit in the grounds of the motion complaining of the admission and exclusion of evidence, nor in those complaining of the charge as given; and it appears from an inspection of the charge contained in the record that so far as the requests to charge were pertinent and legal, they were sufficiently covered by the general charge.
2. The newly discovered evidence was not of such character as to render it probable that a different result would be reached upon another trial.

Judgment affirmed.


All the Justices concur, except Fish, G. J., absent.